--------------------------------------------------------------------------------

Exhibit 10.15
 
[h10051549x1_ex10-15logo.jpg]
 
FREEDOM MORTGAGE CORPORATION
907 Pleasant Valley Avenue, Suite 3
Mt. Laurel, NJ 08054
856-231-9800


November 1, 2016


Independent Directors,
Cherry Hill Mortgage Investment Corporation


Re: Excess MSRs


Ladies and Gentlemen:


As you know, Freedom Mortgage Corporation (“Buyer”) and Cherry Hill Mortgage
Investment Corporation (“Seller”) are parties to (a) the Pool 1 Excess MSR
Acquisition and Recapture Agreement, dated as of October 9, 2013 (the “Pool 1
Agreement”); (b) the Pool 2 Excess MSR Acquisition and Recapture Agreement,
dated as of October 9, 2013 (the “Pool 2 Agreement”); and (c) the Flow and Bulk
Purchase MSR Acquisition Agreement, dated as of October 9, 2013 ( the “Flow
Agreement,” and collectively with the Pool l Agreement and the Pool 2 Agreement,
the “Excess MSR Acquisition Agreements”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Excess MSR
Acquisition Agreements


On the terms and subject to the conditions set forth in this letter, Buyer
hereby offers to purchase from Seller 100% of the Excess MSRs arising under the
Excess MSR Acquisition Agreements that are held by Seller or one of its
subsidiaries.



1.
The purchase price for the Excess MSRs will equal the sum of (a) the product of
sixty basis points (60 bps)( the “Purchase Percentage”) and the aggregate unpaid
principal balance of the mortgage loans underlying the Excess MSRs (the
“Mortgage Loans”) (the “Base Price”) as of the last day of the month prior to
the month in which the applicable Closing Date (defined below) occurs, and (b)
yield maintenance payments aggregating three million dollars ($3,000,000).




2.
The purchase and sale of the Excess MSRs under the Pool 1 Agreement and the Flow
Agreement will occur on November 15, 2016 (the “First Closing Date”). The
allocable portion of the Base Price shall be paid on the First Closing Date by
wire transfer of immediately available funds to the direction of Seller. The
purchase and sale of the Excess MSRs under the Pool 2 Agreement will occur on
the date (the “Second Closing Date”) determined as provided in paragraph 3. Each
of the First Closing Date and the Second Closing Date is sometimes referred to
individually as a “Closing Date.”




--------------------------------------------------------------------------------

3.
(a) If Buyer and Seller agree that all or a portion of the Base Price allocable
to the Excess MSRs under the Pool 2 Agreement may be paid by Buyer through the
transfer of Ginnie Mae MSRs to Seller. In such event, the Second Closing Date
will occur on a date, no later than January 31, 2017, to be agreed upon by Buyer
and Seller on which date Buyer shall transfer those MSRs to Seller in payment of
the Base Price allocable to the Excess MSRs under the Pool 2 Agreement. In such
event, prior to the Second Closing Date, Buyer and Seller shall enter into a
Loan Servicing Purchase and Sale Agreement substantially similar to those used
by Buyer to acquire MSRs during the first half of 2016.



(b) If Buyer and Seller do not agree on the use, identity or value of the MSRs
prior to November 30, 2016, the Second Closing Date will occur on December 15,
2016.


(c) If, despite the agreement of the parties and their good faith efforts to
close the exchange of MSRs for Excess MSRs, that transaction does not close on
or before January 31, 2017, the Second Closing Date will occur on February 1,
2017.


(d) If the Second Closing Date occurs as specified in (b) or (c), Buyer shall
pay the portion of the Base Price allocable to the Excess MSRs under the Pool 2
Agreement by wire transfer of immediately available funds to the order of
Seller. Seller shall be entitled to the remittance in respect of collections and
recoveries of the related Mortgage Loans in the month prior to each Closing
Date, and such remittances shall not be offset against or otherwise reduce the
Base Price.



4.
Buyer shall make yield maintenance payments quarterly in an amount equal to
seven hundred and fifty thousand dollars ($750,000) on March 15, June 15.
September 15 and December 15, 2017. If any such date is not a business day, such
payment shall be made on the first succeeding business day thereafter. Each such
payment shall be made in immediately available funds to the account designated
by Seller.




5.
On each Closing Date: (a) Seller shall convey the applicable Excess MSRs to
Buyer free and clear of all liens, claims or encumbrances but otherwise without
recourse, representation or warranty pursuant to an assignment agreement; (b)
Seller shall release its security interest under the applicable Excess MSR
Acquisition Agreement(s); and (c) the parties shall terminate such applicable
Excess MSR Acquisition Agreement(s) other than any provisions thereof which, by
their terms, survive termination or any liabilities or rights related thereto
arising prior to the applicable Closing Date. On the Second Closing Date, the
parties shall also terminate the Acknowledgement Agreement among Seller, Buyer
and Ginnie Mae. Buyer agrees to cooperate with Seller in the termination of the
Acknowledgement Agreement.




6.
Mr. Stanley Middleman agrees to not stand for re-election to the board of
directors of Seller. We would be pleased to respond to any questions you may
have regarding our offer. If the above meets with your approval, please execute
this letter in the space below and return a complete copy to the undersigned
whereupon this letter shall constitute a binding agreement between Buyer and
Seller.

 

--------------------------------------------------------------------------------

Thank you.
 
BUYER:
  SELLER:          
Freedom Mortgage Corporation 
  Cherry Hill Mortgage Investment Corporation          
By:
/s/ Stanley C Middleman   By:
/s/ Martin Levine
Name:
Stanley C Middleman   Name:
 Martin Levine
Its:
President and CEO   Its:
 Chief Financial Officer
         
Date: November 1, 2016 
 
Date: November    , 2016


 

--------------------------------------------------------------------------------